Citation Nr: 0626168	
Decision Date: 08/23/06    Archive Date: 08/31/06

DOCKET NO.  04-04 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for myositis 
ossificans, upper shaft of the left femur (claimed as left 
hip disability).

2.  Entitlement to service connection for myositis 
ossificans, upper shaft of the left femur (claimed as left 
hip disability), as secondary to service-connected post 
traumatic calcification, soft tissues, left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to June 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware that denied the veteran's claim of 
entitlement to service connection for a hip disability, 
including as secondary to a service-connected left knee 
disability.  The veteran perfected a timely appeal of this 
determination to the Board.

In his February 2004 substantive appeal, the veteran 
suggested that his claimed hip disability was the result of 
the same in-service injury that caused his knee disability.  
As discussed below, the RO adjudicated the issue of direct 
service connection, along with that of secondary service 
connection, with respect to the veteran's claimed left hip 
disability.  However, the RO provided adequate notice to the 
veteran on the issue of secondary service connection only.  
As the Board finds that the issues of direct service 
connection and that of secondary service connection are not 
inextricably intertwined in this case, the Board will proceed 
with the issuance of a final decision on the issue of 
secondary service connection.


The issue of entitlement to direct service connection for 
myositis ossificans, upper shaft of the left femur (claimed 
as left hip disability), is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The medical evidence does not show a causal relationship 
between the veteran's service-connected knee disability and 
his claimed hip disability.


CONCLUSION OF LAW

The veteran's myositis ossificans upper shaft of the left 
femur (claimed as left hip disability) is not proximately due 
to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); C.F.R. § 3.310(a) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2005).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

In this case, VA satisfied its duty to notify by means of an 
April 2002 letter from the AOJ to the veteran, which informed 
him of what evidence was required to substantiate his claim 
of secondary service connection and of his and the VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit any relevant evidence and/or information 
in his possession to the AOJ. 

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  As the Board 
concludes below that the preponderance is against the 
veteran's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  Therefore, despite the 
inadequate notice provided to the veteran on these two 
elements, the Board finds no prejudice to the veteran in 
processing the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim for service connection.  38 U.S.C.A. 
§ 5103A (West 2002).  The information and evidence associated 
with the claims file consist of the veteran's service medical 
records, two VA medical examinations, private medical 
examinations, and statements by the veteran and his 
representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.

Service connection for a left hip disability as secondary to 
a left knee disability

The veteran argues that he is entitled to service connection 
for myositis ossificans of the upper shaft of the left femur, 
claimed as left hip disability, as secondary to service 
connected post traumatic calcification of the left knee soft 
tissues.

Service connection may be established for disability which is 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.310(a) (2005).  Furthermore, a disability which is 
aggravated by a service-connected disability may be service-
connected to the degree that the aggravation is shown.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Specifically, the veteran asserts that his service-connected 
knee disability causes abnormal weight-shifting when he 
walks, which has resulted in a left hip disability.

The record shows that the veteran suffers from myositis 
ossificans in the upper shaft of his left femur.  On private 
orthopedic examination in August 2001, x-rays showed 
hyperstatic bone formation about the circumference of the 
pelvis bones, as well as along the lesser trochanters 
bilaterally, and the veteran was diagnosed with metabolic 
bone disease with coincident lumber radiculopathy and 
internal derangement left knee.  On VA examination in July 
2002, x-rays showed a large soft tissue calcification medial 
to the proximal shaft of the femur consistent with myositis 
ossificans, and the veteran was diagnosed with chronic hip 
sprain.  On November 2003 VA joint examination, x-rays showed 
that there was soft tissue calcification in the proximal 
shaft of the femur consistent with myositis ossificans, and 
the veteran was diagnosed with myositis ossificans of the 
medial upper shaft of the femur.  On November 2003 private 
examination, x-rays revealed some soft tissue calcification 
along the medial border of the veteran's femur.

However, the medical evidence weighs against the veteran's 
assertion that his claimed hip disability is related to his 
service connected knee disability.  Specifically, on November 
2003 VA joint examination, the examiner opined that the 
veteran's left hip pain could be related to myositis 
ossificans or to spondylosis of the left hip, but that it was 
not due to the veteran's service-connected left knee 
disability.  This is the only opinion in the medical evidence 
addressing any relationship between the veteran's hip 
problems or myositis ossificans and his service-connected 
knee disability.

The Board is aware that on November 2003 private examination, 
in the discussion of the x-ray findings with respect to the 
veteran's left hip, it was noted that the veteran knew that 
he ambulated with a significant gait abnormality secondary to 
his left knee pain.  The physician opined that the veteran's 
ongoing back problems were the result of his abnormal gait 
caused by degenerative changes in his knee, which were the 
result of his previous knee injury.  However, the physician 
did not make a specific diagnosis with respect to the hip, 
nor expressed an opinion as to the etiology of the veteran's 
left femur soft tissue calcification or left hip pain.

In light of the above, the Board finds that the medical 
evidence does not show a causal relationship between the 
veteran's service-connected knee disability and his claimed 
hip disability.  Accordingly, service connection for myositis 
ossificans of the upper shaft of the left femur, claimed as a 
left hip disability, as secondary to post traumatic 
calcification of the left knee soft tissues, must be denied.

Although the veteran believes that a current hip disability 
is due to his service-connected knee disability, he is not 
competent to provide opinions that require medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for myositis ossificans, 
upper shaft of the left femur (claimed as left hip 
disability), as secondary to service connected post traumatic 
calcification, soft tissues, left knee, is denied.


REMAND

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2005).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112, 
119-120 (2004). 

In the instant case, with respect to the veteran's claimed 
left hip disability, the RO provided the veteran with notice 
in April 2002 regarding the evidence necessary to establish a 
claim for secondary service connection, but did not notify 
the veteran of the evidence necessary to establish a claim 
for direct service connection.  Nonetheless, the RO 
unfavorably adjudicated the issue of direct service 
connection for the veteran's claimed hip disability.  
Moreover, in his February 2004 substantive appeal, the 
veteran asserts his belief that the trauma that caused his 
knee disability in 1982 when he fell on a cement surface was 
also the cause of his myositis ossificans/hip disability.

Because the veteran asserts direct service connection for his 
claimed hip disability, and the RO did not provide adequate 
notice on the evidence necessary to establish such a claim 
prior to any of its adjudications of the issue, the matter of 
direct service connection for the veteran's claimed myositis 
ossificans of the upper shaft of the left femur, claimed as a 
left hip disability, must be remanded pursuant to 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159(b).

Also, the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
the veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  The new notice 
must inform the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and explain what types of 
evidence are needed to establish both a disability rating and 
an effective date.


Accordingly, the case is REMANDED for the following action:

1.	With respect to the veteran's claim of 
entitlement to direct service 
connection for myositis ossificans 
upper shaft of the left femur (claimed 
as left hip disability), the RO should 
send the appellant a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The letter 
should explain, what, if any, 
information and evidence not previously 
provided to VA is necessary to 
substantiate the appellant's claim.  
The letter should indicate which 
portion of the evidence, if any, is to 
be provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf.  The letter 
should also request that the appellant 
provide any evidence in his possession 
that pertains to the claims.  The 
notice should furthermore include an 
explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claims(s) on appeal, as 
outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issues on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


